Citation Nr: 1738864	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-33 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a
September 2010 rating decision of the Regional Office (RO) in St. Petersburg, Florida.

In a December 2012 substantive appeal, the Veteran requested a Travel Board hearing at the local RO for the issue on appeal.  In August 2016, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before a member of the Board.  Unfortunately, the Veteran was advised in a January 2017 letter that a transcript of the August 2016 Board hearing was unable to be produced due to technical difficulties.  The Board then remanded the appeal for a new Board hearing in May 2017.  A new hearing took place in June 2017, chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


FINDING OF FACT

The Veteran's right knee disability is not the result of an injury or disease incurred in or aggravated by active military service; and knee osteoarthritis was not shown within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

      Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown within one year after service, under 38 C.F.R. 
§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Right Knee Disability

The Veteran is seeking service connection for a right knee disability, on the basis that it is related to an accident during a training exercise in service. The question for the Board is whether the Veteran's current right knee disability was caused, incurred in, or the result of active duty service.  

A review of the Veteran's service treatment records reveal no complaint of or treatment right knee pain during service.  A September 1980 document associated with the Veteran's claims folder provided orders for separation, and noted "After processing, you are relieved from active duty, not by reason of physical disability, and assigned as indicated on date immediately following relief from active duty."  (emphasis added).  A December 1980 document appears to show that the Veteran opted out of receiving a separation examination.  

Turning to the post-service medical evidence, there are also no private or VA medical evidence of record suggesting any condition of a right knee disability until November 2009, when the Veteran sought treatment at his primary care clinic for right knee pain.  At that time, the following history was recounted: 

Pt c/o intermittent and chronic R knee pain, started in 1980's, getting more frequent in the last couple of years. Pt said he recall[s] [a] MVA in 1980's while he was driving, hit his R knee to the steering wheel. Also [states] he got "sport injury" during military service in that knee, with X ray that shows something "wrong" in the joint.  In the last years, knee pain has been worse; able to walk no more than 20 steps [until] pain starts, exacerbated by climbing stairs and relieved by Advil and rest.  Pt denies redness, swelling or warm sensation around knee. 

In December 2009, follow-up radiology records indicate a diagnosis of degenerative joint disease of the right knee.

The Veteran then filed a claim for entitlement to service connection in April 2010.

In December 2012, a letter from MR, a fellow service member, was sent to VA in support of the Veteran's claim.  MR wrote:

To my recollection, I noticed [the Veteran] limping around the airfield for the period of about one week.  I recall [the Veteran] telling me that he suffered the injury while he was attached to another unit for a special field training exercise with the British Army.  I should note that I was not physically there when the injury occurred, but I did witness him limping on his leg for the period of about week.

At the Veteran's June 2017 hearing, the Veteran testified that he severely sprained his ligaments when he was carrying two five-gallon container up a steep hill while it was raining.  He explained that he immediately sought treatment, but that it was limited to receiving pain killers due to him being in the field.  When questioned as to why there was no record of such an injury in his claims folder, he stated that he was temporarily assigned to train with a new company, which therefore explains why there is no record.  The Veteran then said that he began receiving private treatment for his right knee on or about 1983. 

In contrast to the November 2009 medical history account regarding the circumstances of his knee injury, the Veteran presented a new theory at his June 2017 hearing, specifically detailing a certain incident where he injured his knee while carrying heavy containers.  The Board notes that when the appellant thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self-interest which any claimant has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There appears to be no question that the Veteran is competent to relate the onset of symptoms as he remembers it.  Thus, competency is not at issue with regard to recounting the onset of symptoms.  Rather, in light of the conflicting accounts provided by the appellant since service, and the long temporal gap between service and seeking treatment, it is the credibility and accuracy which the Board finds is lacking.  

The Board acknowledges that the Veteran has also submitted a supportive account from a fellow service member, which is generally supportive of symptoms of an in service injury affecting his lower extremity.  These accounts provide competent testimony as to behaviors he exhibited at that time. However, this account, coming from a persons with a personal relationships to the Veteran, must be considered in light of the same interest which decreases the reliability of the Veteran's own account.

The Board notes that the fundamental inconsistency of the Veteran's conflicting accounts is a significant factor in determining credibility.  An account in which the material details change or evolve over time is problematic with respect to credibility.  Such changes in material details either indicate that the declarant does not accurately remember the details he is relating, or that he has altered them.  Either possibility weighs against the reliability and credibility of lay testimony.

As discussed above, the only evidence in favor of service connection consists of the Veteran's lay statements along with a lay statement from a fellow service member relating what he observed to be the Veteran's symptoms.

The Board has considered the Veteran's testimony at his June 2017 Board hearing, in which he states that he sought private treatment for his right knee as early as 1983.  The Veteran has been unable to produce any such medical records, and VA received a negative reply after attempting to obtain these records.  Indeed, even if the Veteran did receive medical care for his right knee in 1983, such a fact does not, in and of itself, connect the current ailment to service.  The Board reiterates that there is no medical evidence of record suggesting any chronic condition of a right knee disability until November 2009.  While the Veteran provided a history of that time of right knee pain since the 1980s, this decades-long gap in time without contemporaneous medical records suggests a lack of relationship to service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

At the time of the Board hearing the Veteran was afforded additional time to produce medical evidence indicating a connection between the current right knee disability and service, but no such evidence was submitted.  

Here, the only evidence of a relationship between the Veteran's current disability and service comes from uncorroborated lay assertions.  There is also a conflicting injury narrative between what was reported while seeking medical treatment, and what was proposed in an attempt to collect VA benefits.  Finally, there is a long temporal gap between service and medical treatment.  The Board thus finds the Veteran to be an inaccurate historian.  In light of the facts found, i.e., no relationship between the Veteran's current disability and service, and no manifestation of a chronic disease within the presumptive period, the Board concludes that a preponderance of the evidence is against the Veteran's claim for  service connection for a right knee disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


